EXHIBIT 23.2 411 N. Sam Houston Parkway East, Suite 400, Houston, Texas 77060-3545, USA T+ 1 F+1 Wwww.rpsgroup.com/energy March 4, 2011 Thomas Bueno President and Chief Operating Officer Apco Oil and Gas International Inc. One Williams Center P.O. Box 2400 (MD 35-8) Tulsa, Oklahoma 74172 RE:Consent of Independent Petroleum Engineering and Geologists Dear Mr. Bueno, We hereby consent to the incorporation ofReserves Audit letter dated as of December 31, 2010, and reference thereto, which are included in the Annual Report on form 10-K of Apco Oil and Gas International Inc. for the year ended December 31, 2010. Yours sincerely, RPS Luis V. Bacigalupo Senior Vice President REF:GBW/sd/L01125 Cc:Leopoldo L. Larsen – APCO Argentina UnitedKingdomI AustraliaIUSAI CanadaIRussiaI MalaysiaIBrazil
